By the Court.

The issue tried before the jury was whether the ac*23cident to plaintiff’s intestate was caused by the defendant’s negligence in allowing a certain railroad switch to remain out of repair and in an unsafe condition. A new trial was granted by the court, on the sole ground that the verdict was not justified by the evidence. This was one of the statutory grounds on which the motion was made, and upon the record of the evidence on both sides we think the case is clearly within the rule laid down in Rheiner v. Stillwater, etc., Co., 29 Minn. 147, in the application of which this court will not reverse the order of the trial court granting a new trial upon the evidence, (where it does not preponderate in favor of the verdict,) irrespective of the question whether there may or may not have been some evidence to support the verdict.
Order affirmed.